Fourth Court of Appeals
                                          San Antonio, Texas
                                                July 8, 2015

                                            No. 04-15-00257-CV

                                     In the INTEREST OF N.F.R., a Child

                         From the 57th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-PA-02004
                                Honorable Martha Tanner, Judge Presiding 1

                                                  ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

           We order that no costs shall be assessed against appellant, because she is indigent.

           It is so ORDERED on July 8, 2015.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2015.

                                                      _____________________________
                                                      Keith E. Hottle, Clerk




1
    Senior Judge, sitting by assignment